Exhibit 10.1

 

AMENDMENT NUMBER ONE

 

to the

AMENDED AND RESTATED MASTER REPURCHASE AGREEMENT,

dated as of May 13, 2002, amended and restated to and including May 21, 2004

between

BANK OF AMERICA, N.A.

and

NEW CENTURY FUNDING A

 

This AMENDMENT NUMBER ONE (this “Amendment”) is made as of October 1, 2004, by
and between NEW CENTURY FUNDING A, (“Seller”) and BANK OF AMERICA, N.A.
(“Buyer”), to the Amended and Restated Master Repurchase Agreement, dated as of
May 13, 2002, amended and restated to and including May 21, 2004 (the
“Agreement”), between Seller and Buyer.

 

RECITALS

 

WHEREAS, on September 15, 2004, the stockholders of New Century Financial
Corporation, a Delaware corporation and Guarantor under the Agreement
(“Holdings”) approved a proposal to restructure Holdings to allow it to qualify
as a real estate investment trust and to become a wholly-owned subsidiary of New
Century REIT, Inc., a Maryland corporation, through the merger of NC Merger Sub,
Inc., a wholly-owned subsidiary of New Century REIT, Inc., with and into
Holdings, resulting in New Century REIT, Inc. becoming the parent company of
Holdings (the “REIT Conversion”); and

 

WHEREAS, after the completion of the REIT Conversion, New Century REIT, Inc.
changed its name to “New Century Financial Corporation” and Holdings changed its
name to “New Century TRS Holdings, Inc.”; and

 

WHEREAS, as a result of the REIT Conversion, Seller and Buyer desire to amend
the Agreement, subject to the terms hereof, to make such modifications thereto
as set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, and of the mutual covenants herein contained,
the parties hereto hereby agree as follows:

 

Section 1. Definitions. Except as otherwise stated herein, capitalized terms not
defined herein shall have the respective meanings assigned to them in the
Agreement.

 

Section 2. Amendments.

 

(a) Section 2(a) of the Agreement is hereby amended by deleting the definition
of “Guaranty” in its entirety and replacing it with the following:

 

“Guaranty” means the Second Amended and Restated Guaranty and Pledge Agreement
of the Guarantors in favor of the Buyer dated as of May 13, 2002,

 



--------------------------------------------------------------------------------

amended and restated to and including October 1, 2004, as it may be further
amended, supplemented or otherwise modified from time to time.

 

(b) Section 2(a) of the Agreement is hereby amended by deleting the definition
of “Master Netting Agreement” in its entirety and replacing it with the
following:

 

“Master Netting Agreement” means the Amended and Restated Master Collateral
Security and Master Netting Agreement dated as of May 21, 2004 among Buyer,
NCFC, NCMC, NC Capital Corporation and Seller, as it may be further amended,
supplemented or otherwise modified from time to time.

 

(c) Section 2(a) of the Agreement is hereby amended by deleting the definition
of “NCFC” in its entirety and replacing it with the following:

 

“NCFC” means New Century Financial Corporation, a Maryland corporation, formerly
known as “New Century REIT, Inc.”, or any successor thereto.

 

Section 3. Miscellaneous. This Amendment may be executed in any number of
counterparts by the parties hereto in separate counterparts, each of which when
so executed shall be deemed to be an original and all of which taken together
shall constitute one and the same agreement. Delivery of an executed counterpart
of a signature page to this Amendment by facsimile shall be effective as
delivery of a manually executed counterpart of this Amendment. The headings in
this Amendment are for convenience of reference only and shall not limit or
otherwise affect the meaning hereof. THIS AMENDMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD
TO THE PRINCIPLES OF CONFLICTS OF LAW OF SUCH STATE.

 

Section 4. Limited Effect. Except as expressly amended and modified by this
Amendment, the Agreement shall continue in full force and effect in accordance
with its terms. Reference to this Amendment need not be made in the Agreement or
any other instrument or document executed in connection therewith, or in any
certificate, letter or communication issued or made pursuant to, or with respect
to, the Agreement, any reference in any of such items to the Agreement being
sufficient to refer to the Agreement as amended hereby.

 

Section 5. Representations. To induce Buyer to execute and deliver this
Amendment, Seller and the Guarantors each represent to Buyer that as of the date
hereof, after giving effect to this Amendment, (a) all of its respective
representations and warranties in the Agreement are true and correct, and (b) it
is otherwise in full compliance with all of the terms and conditions of the
Agreement.

 

Section 6. It is expressly understood and agreed by the parties hereto that (a)
this Amendment is executed and delivered by Christiana Bank & Trust Company, not
individually or personally, but solely as trustee of the Seller, in the exercise
of the powers and authority conferred and vested in it, (b) each of the
representations, undertakings and agreements herein made on the part of the
Seller is made and intended not as a personal representation, undertaking and
agreement by Christiana Bank & Trust Company but is made and intended for the
purpose for binding only the seller, (c) nothing herein contained shall be
construed as creating any liability on the Christiana Bank & Trust Company,
individually or personally, to

 

2



--------------------------------------------------------------------------------

perform any covenant either expressed or implied contained herein, all such
liability, if any, being expressly waived by the parties hereto and by any
Person claiming by, through or under the parties hereto and (d) under no
circumstances shall the Christiana Bank & Trust Company be personally liable for
the payment of any indebtedness or expenses of the Seller or be liable for the
breach or failure of any obligation, representation, warranty or covenant made
or undertaken by the Seller under this Amendment or any other related documents.

 

[Signature page to follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller, the Guarantors and Buyer have caused this Amendment
Number One to be executed and delivered by their duly authorized officers as of
the day and year first above written.

 

NEW CENTURY FUNDING A, as Seller

By: Christiana Bank & Trust Company,

not in its individual capacity but solely as trustee

BY:  

/s/ James M. Young

Name:

 

James M. Young

Title:

 

Assistant Vice President

 

BANK OF AMERICA, N.A., as Buyer BY:  

/s/ Christopher G. Young

Name:

 

Christopher G. Young

Title:

 

Vice President

 

NEW CENTURY MORTGAGE CORPORATION, as Guarantor BY:  

/s/ Patrick Flanagan

Name:

 

Patrick Flanagan

Title:

 

President

 

NEW CENTURY FINANCIAL CORPORATION, as Guarantor (f/k/a New Century REIT, Inc.)
BY:  

/s/ Patrick Flanagan

Name:

 

Patrick Flanagan

Title:

 

Executive Vice President

 

Acknowledged and Accepted:

 

NEW CENTURY TRS HOLDINGS, INC.

(f/k/a New Century Financial Corporation)

BY:  

/s/ Patrick Flanagan

Name:

 

Patrick Flanagan

Title:

 

Executive Vice President

 